DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed August 22, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Specification

The substitute specification filed September 22, 2022 has been entered and it fully addresses the objection to the specification set forth in the May 23, 2022 Office Action so the objection to the specification has been WITHDRAWN.

Claim Rejections - 35 USC § 112 – Scope of Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7 – 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of the presence of CD206 expressing cells with a carrier molecule capable of binding to CD206, does not reasonably provide enablement for the detection of a CD206 expressing cell-related disorder or for detection of the presence of CD206 expressing cells with any carrier molecule comprising a non-dextran glycan with at least one mannose in the backbone. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation
The factors include:
	1. 	The nature of the invention;
	2.	The breadth of the claims;
	3. 	The predictability or unpredictability of the art;
	4.	The amount of direction or guidance presented;
	5.	The presence or absence of working examples
	6.	The quantity of experimentation necessary;
	7.	The state of the prior art; and
	8.	The relative skill of those skilled in the art.

Each relevant factor is addressed below on the basis of comparison of the disclosure, the claims and the state of the art in the assessment of undue experimentation.
The nature of the invention, breadth of the claims: The claims have been amended and are now drawn to the detection of a CD206 expressing cell-related disorder by the administration and detection of a carrier molecule that has a detectable moiety with a non-dextran, mannose containing backbone. At least one mannose residue must be present in the backbone but can be located anywhere. No particular length of the backbone is claimed, although claims 3 and 4 recite oligosaccharides and polysaccharides respectively and polysaccharides in particular can contains hundreds if not thousands of sugar residues, and the claim limitations can be met by 1 or 2 mannose residues anywhere in the backbone. Pendant groups can be used to attach the detectable moiety to the carrier molecule. No CD206 expressing cell-related disorders are exemplified in the specification as such. The specification does exemplify various inflammasome mediated disorders including cancer, tuberculosis, HIV and multiple sclerosis with additional examples from the specification including Alzheimer’s disease, celiac disease, diabetes, eczema, heart disease, psoriasis, stroke, and vasculitis as (¶ [0014] of the PGPub of the instant application). Inflammasomes are comprised of caspase-1, caspase-5, Pycard/Asc and NALP1, a pyrin domain-containing protein (abstract of Martinon et al., Mol Cell, 2002) but CD206 and/or macrophages are not listed as among the components of the inflammasome. The scope of CD206 expressing cell related disorders may not be the same as inflammasome mediated disorders even though macrophages are one type of cells that express CD206.

The state of the prior art; the amount of direction or guidance presented; the relative skill of those skilled in the art; the predictability or unpredictability of the art, the presence or absence of working examples, the quantity of experimentation necessary:
The relative skill of those skilled in the art is high such as M.D. or pathologist that observes test results. CD206 is the mannose binding receptor that preferentially recognizes glycoconjugates with terminal mannose, fucose, GlcNac (N-acetylglucosamine) and glucose residues (emphasis added; see p 2020, col 1, ¶ 1 of Azad et al., J Immunol, 2015). The claim limitations can be met by just 1 or 2 mannose residues anywhere in the backbone that can contain many additional residues. Thus, it is not clear that the presence of one or two non-terminal backbone mannose residues would be sufficient for binding to CD206, a required step for the detection of CD206 expressing cells. Without binding to such cells, detection of CD206 expressing cells or the detection of disorders related to such cells by observation of the detectable moiety cannot be carried out 
As discussed above, the scope of the carrier molecules remains broadIn the instant specification, no compounds are fully specified. Reference is made to U.S. Patent No. 6,409,990 and US 2015/0023876 but those document relate to materials with a dextran backbone and bind to CD206 but the amended claims require a non-dextran backbone so such compounds are not encompassed by the claims. US’876 references mannose binding receptors, but it is not clear that CD206 interacts with the inflammasome such that such even if the compounds did bind that they would be informative for the detection of CD206 expressing cell-related disorders.
Given the lack of guidance in the instant specification and a lack of appreciation for compounds that will bind to CD206 and disorders that can be detected by imaging of such compound, undue experimentation is required to determine which non-toxic, carbohydrate-based backbone containing carriers within the scope of the claims are suitable for the detection of inflammasomes. Even if such a compound was adequately described, how the detection of inflammation with such a compounds leads to a specific diagnosis of the particular disorder is not set forth. 
The preamble of claim 1 requires more than just detection of such cells, as detection of a CD206 expressing cell-related disorder is required by the preamble. Azad et al. (J Cytol Mol Biol, 2014) discloses that CD206 is predominantly expressed by most tissue macrophages, dendritic cells and specific lymphatic or endothelial cells (abstract). CD206 was the first described M2 or alternatively activated macrophage associated marker (p 1025, col 2 of Wager et al., Mucosal Immunology, 2014). Such alternatively activated macrophages contribute to suppression/regulation of inflammatory responses and play a pivotal role in wound healing of (sentence bridging p 1025 and 1026 of Wager et al.). Even when just looking at macrophages that express CD206 and not other cell types, the presence of such cells are not necessarily indicative of a disorder that is mediated by such cells. Neither the claims nor the specification indicates how the detection of the mere presence of such cells results in the detection of a CD206 expressing cell-mediated disorder. Therefore the full scope of the instant claims is not enabled as the detection of such cells is enabled for compounds that would bind to CD206, such as those with a terminal backbone mannose residue, but undue experimentation is required for the full scope of the carrier molecules encompassed by the claims as well as detection of CD206 expression cell-related disorders.

Claim Rejections - 35 USC § 112 – New Matter

Claims 1, 3, 4, 7 – 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The title and specification of the instant application recite “macrophage related disorders” (e.g., ¶ [0013] of the PGPub of the instant application) and ¶ [0016] discloses various specific conditions that are “inflammasome-mediated disorders”. The claims have been amended to use the phrase “CD206 expression cell-related disorders”, a genus that is not supported by the disclosure as originally filed as all references in the disclosure as filed are to disorders that are mediated by macrophages and/or the inflammasome. As discussed in the scope of enablement rejection above, CD206 is expressed on most tissue macrophages, dendritic cells and specific lymphatic or endothelial cells (abstract of Azad et al.) and inflammasomes do not appear to comprise CD206 expressing cells such as macrophages (Martinon et al., Mol Cell, 2002). Alternatively activated macrophages in which CD206 serves as a marker contribute to suppression/regulation of inflammatory responses and play a pivotal role in wound healing of (sentence bridging p 1025 and 1026 of Wager et al.). Given that CD206 is expressed on multiple cell types and not just macrophages and under conditions that are not necessarily associated with a disorder, disorders beyond those disclosed in the application as originally filed are encompassed by the amended claims as not all CD206 expressing cell-related disorders are macrophage-related or inflammasome-related disorders and therefore the claims as currently presented encompass subject matter not present in the disclosure as originally filed. 
Claim 1 also contains new matter as all disclosed carrier molecules required the presence of a non-toxic carbohydrate based backbone (¶ [0010] of the PGPub of the instant application). Amended claim 1 encompasses any non-dextran backbone comprising at least one mannose residues, including both toxic and non-toxic backbones but only non-toxic backbones were disclosed.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or explain how the full scope of the instant claims is supported implicitly by the disclosure as originally filed.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 23, 2022 and those set forth herein.
Applicants traverse on the grounds that claims 3 and 4 allow for the presence of other residues in addition to the mannose. If it is the Office’s position that those skilled in the art would allegedly not recognize the metes and bounds of the terms “oligosaccharide” and “polysaccharide”, Applicants point out that these terms are used routinely in patent claims with a list a recent patents provided. Thus, the scope of these terms is clear.
These arguments are unpersuasive. That a term is present in the claims of an issued patent does not render claims 3 and 4 definite as each case is evaluated based on its own merits. The presence of an appropriate definition, for example, may render a term definite in one application but indefinite in another application in the absence of such a definition. Oligosaccharide and polysaccharide are terms of art but as mentioned previously, there is no single art recognized definition of the lengths of each term. In looking to the disclosure to see how these terms are used in the instant application, they are equated with secondary and tertiary polysaccharides, which do not appear to be terms of art and seem to imply that “oligosaccharides” can be a species within the genus of polysaccharides, although what a secondary polysaccharide is was not set forth. Given the varying definitions in the field and the disclosure of the instant application, these terms do not reasonably inform one of the metes and bounds of the non-dextran mannose containing backbone encompassed by claims 3 and 4 and the claims remain indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 7 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. (US 2015/0023876) in view of Frechet et al. (US 2011/0229550).
Cope et al. disclose the administration of 99mTc, a radioisotope, labeled tilmanocept that is administered to a subject and then detected (e.g., ¶ [0106]). The compositions, method and kits are related to the diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases (¶ [0027]). The localization of the radioactivity within skin lesion is presumptive evidence of mannose binding receptor and/or macrophage activity (¶ [0107]), which are markers of inflammation. Tilmanocept has a dextran based backbone and a plurality of –O(CH2)3S(CH2)2NH2 leashes attached to the core glucose elements of the dextran backbone (¶ [0005]). Either mannose (a monosaccharide) or the chelator DTPA (diethylenetriamine pentaacetic acid) that chelates the radioisotope are attached (¶¶ [0005] – [0006]). Receptor substrates can conjugated either directly or indirectly to the dextran backbone (abstract; ¶ [0041]). The carriers can also comprise a dextran backbone to which at least one mannose residue is attached, optionally along with one or more residues of fucose, n-acetylglucosamine, D-galactose, n-acetylgalactosamine, sialic acid or neuraminic acid (¶ [0040]). In addition to the specific leash used in the tilmanocept, amino acids can also be attached and used as leashes (¶ [0043]). The mannose residue can be a di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration (¶ [0040]). Three or more mannose residues provide increased binding to CD206, possibly allowing for the use of smaller molecular weight dextran backbones (¶ [0046]). The various receptor substrate can be attached to the same or different glucose residue (¶ [0039]). The compounds can be used in methods of diagnosing a CD206 expressing cell-related disorder such as inflammatory disorders including cancer, tuberculosis, HIV, Kaposi's sarcoma, Alzheimer's disease, rheumatoid arthritis, vulnerable plaque thin-fibro-atheroma, or multiple sclerosis (claims 1, 7 and 24). Among the approved uses of tilmanocept is assisting in the localization of lymph nodes draining a primary tumor site (i.e., sentinel lymph nodes) in patients having breast cancer, melanoma or squamous cell carcinoma (¶ [0004]).
A non-dextran backbone is not specifically disclosed.
Frechet et al. discloses acid-degradable and bioerodible materials and polymers for use in the delivery of bioactive molecules and other therapeutics (¶ [0006]). The polyhydroxylated polymers used in the invention can be pre-formed natural polymers or hydroxyl-containing polymers such as polysaccharides, with exemplified polysaccharides including dextran and mannan (¶¶ [0017] – [0018]). In general, the choice of polyhydroxylated polymer and degree of modification also reflect factors such as ease of synthesis, solubility, commercial availability, the type of acid-degradable polymer desired, the loading efficiency, dispersion of drug delivery system comprised of the polymers, toxicity and the hydrolysis rates of the acetal linkage (¶ [0067]). In a preferred embodiment, the degradation product(s) should be non-immunogenic and non-toxic, for example, with the size and/or toxicity levels preferred by one having skill in the art for approved in vivo use (¶ [0068]). In a preferred embodiment, the invention contemplates entrapping or conjugation of the bioactive materials such as imaging or diagnostic agents (¶ [0087]). The bioactive materials can be conjugated to the polymer chain through the pendant hydroxyl groups; aldehydes that have been introduced into the polymer or when the polyhydroxylated polymers are polysaccharides, the latent aldehyde at the reducing ends can be used for modification (¶ [0089]). The linkage between the polymer chain and bioactive molecule can be designed to be cleaved under various conditions (¶ [0089]). At ¶ [0153], mannan, the homopolymer of mannose, was acetylated in the same manner as dextran.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a mannan backbone rather than the dextran backbone to prepare a diagnostic agent as in Cope et al. that is then administered and detected as required by the instant claims.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Cope et al. discloses that backbones such as dextran with the addition of di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration can be used while Frechet et al. discloses that either dextran or mannan can be used as the polymer base for preparations that comprise bioactive agents that can be conjugated to the polymer chain such as imaging or diagnostic agents, just as in Cope et al. The different polysaccharides (e.g., mannan and dextran) will have different properties but are art recognized equivalents. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (see MPEP 2144.06). Cope et al. discloses that three or more mannose residues can be provided to increase binding to CD206. Thus, use of a mannan with terminal and backbone mannose residues rather than a dextran would be reasonably expected to aid in binding of the detectable moiety containing molecule to improve the ability to diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases as disclosed by Cope et al.
The dextran backbone containing tilmanocept can be used in sentinel node imaging of a subject at taught by Cope et al. and the person of ordinary skill in the art would reasonably expect that the compounds with a non-dextran backbone such as that disclosed by Frechet et al. could also be used in tissue imaging such as the imaging of sentinel lymph nodes with altered properties due to the different backbone used as a carrier for the detectable label.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request that the provisional double patenting rejections be held in abeyance until all other issues in the application have been resolved.
As discussed in greater detail below, the amended claims remain obvious over the claims of the various co-pending applications.

Claims 1, 3, 4, 7 – 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62 – 68, 71 and 73 - 81 of copending Application No. 16/041,673 in view of Cope et al. (US 2015/0023876) and Frechet et al. (US 2011/0229550). Claims 62 – 68, 71 and 73 – 81 of US’673 relate to imaging of the tumors and use compounds with dextran backbones with detectable moiety such as those recited in claims 77 – 79. In looking to the specification, the presence of additional side chains and leashes as in the instant claims are also disclosed and therefore the carriers of US’673 encompass an overlapping set of compounds as those that are recited in the instant claims. 
The use of a non-dextran backbone carrier and use to image sentinel lymph nodes is not claimed.
Cope et al. and Frechet et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a mannan backbone rather than the dextran backbone of US’673 to prepare a diagnostic agent that is then administered and detected as required by the instant claims.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Cope et al. discloses that backbones such as dextran with the addition of di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration can be used while Frechet et al. discloses that either dextran or mannan can be used as the polymer base for preparations that comprise bioactive agents that can be conjugated to the polymer chain such as imaging or diagnostic agents, just as in Cope et al. The different polysaccharides (e.g., mannan rather than dextran) will have different properties but are art recognized equivalents. Cope et al. discloses that three or more mannose residues can be provided to increase binding to CD206. Thus, use of a mannan with terminal and backbone mannose residues rather than a dextran would be reasonably expected to aid in binding of the detectable moiety containing molecule to improve the ability to diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases as disclosed by Cope et al.
The dextran backbone containing tilmanocept can be used in sentinel node imaging of a subject at taught by Cope et al. and the person of ordinary skill in the art would reasonably expect that the compounds with a non-dextran backbone such as that disclosed by Frechet et al. could also be used in tissue imaging such as the imaging of sentinel lymph nodes with altered properties due to the different backbone used as a carrier for the detectable label.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 4, 7 – 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14, 17 - 38, 46 and 49 - 62 of copending Application No. 17/073153 in view of Cope et al. (US 2015/0023876) and Frechet et al. (US 2011/0229550). 
The claims of US’153 recite compounds (e.g., claims 1, 2 and 29) and methods of diagnosing using such compounds (claims 14 and 46) with a saccharide backbone that the comprise one or more CD206 targeting moieties and one or more therapeutic or detection labels. The compounds can have a dextran backbone (e.g., claim 3). The compounds are administered to a subject and the detection label is then detected (claim 14). L1 and L2 can be a linker as in instant claim 8 (claims 11 and 13) that can link A, either a therapeutic agent, detection label or H, to the compounds. 
The presence of 2+ mannose residues in a non-dextran backbone is not specifically claimed. Use of the compounds to image tissues such as sentinel lymph nodes is not claimed.
Cope et al. and Frechet et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer carriers as in US’153 as claimed or with the addition of receptor substrates such as mannose incorporated into the non-dextran backbone with a detectable moiety and then detecting that moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the use of the substrates for diagnosing requires administration of the compounds followed by detecting of the label at a predetermined location, which are analogous to the steps of the instant claims. Attachment of additional sugar residues such as the receptor substrate mannose or other monosaccharides via the hydroxyl residues of the terminal glucose residues will result in such resides being present at least one end of the dextran chain, resulting in the residues becoming part of the backbone as required by the instant claims. The addition of these residues allows for recognition by particular receptors of the substrate and, as indicated by Cope et al., can alter the properties of the carrier such as by enhancing the affinity of the dextran backbone for the CD206 receptor. Cope et al. discloses that backbones such as dextran with the addition of di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration can be used while Frechet et al. discloses that either dextran or mannan can be used as the polymer base for preparations that comprise bioactive agents that can be conjugated to the polymer chain such as imaging or diagnostic agents, just as in Cope et al. The different polysaccharides (e.g., mannan rather than dextran) will have different properties but are art recognized equivalents. Cope et al. discloses that three or more mannose residues can be provided to increase binding to CD206. Thus, use of a mannan with terminal and backbone mannose residues rather than a dextran would be reasonably expected to aid in binding of the detectable moiety containing molecule to improve the ability to diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases as disclosed by Cope et al.
The dextran backbone containing tilmanocept can be used in sentinel node imaging of a subject at taught by Cope et al. and the person of ordinary skill in the art would reasonably expect that the compounds with a non-dextran backbone such as that disclosed by Frechet et al. could also be used in tissue imaging such as the imaging of sentinel lymph nodes with altered properties due to the different backbone used as a carrier for the detectable label.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 4, 7 – 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 16, 29 – 31, 33, 34, 46 – 59 and 68 - 79 of copending Application No. 17/180471 in view of Cope et al. (US 2015/0023876) and Frechet et al. (US 2011/0229550).
The claims of US’471 recite methods of diagnosing a CD206 expressing cell-related disorder such as tuberculosis (claims 1 and 16) and monosaccharides such can also be bound directly or indirectly to the dextran backbone (claim 1 and 3). The detectable moiety can be attached to the dextran via a leash such as that of instant claim 8 (claim 5). Imaging methods such as for cancer are also claimed with the same active steps as in the instant claims (e.g., claims 68, 72 and 76)
The presence of 2+ mannose residues in a non-dextran backbone is not specifically claimed. Use of the compounds to image tissues such as sentinel lymph nodes is not claimed.
Cope et al. and Frechet et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a mannan backbone rather than the dextran backbone of US’471 to prepare a diagnostic agent that is then administered and detected as required by the instant claims.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Cope et al. discloses that backbones such as dextran with the addition of di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration can be used while Frechet et al. discloses that either dextran or mannan can be used as the polymer base for preparations that comprise bioactive agents that can be conjugated to the polymer chain such as imaging or diagnostic agents, just as in Cope et al. The different polysaccharides (e.g., mannan rather than dextran) will have different properties but are art recognized equivalents. Cope et al. discloses that three or more mannose residues can be provided to increase binding to CD206. Thus, use of a mannan with terminal and backbone mannose residues rather than a dextran would be reasonably expected to aid in binding of the detectable moiety containing molecule to improve the ability to diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases as disclosed by Cope et al.
The dextran backbone containing tilmanocept can be used in sentinel node imaging of a subject at taught by Cope et al. and the person of ordinary skill in the art would reasonably expect that the compounds with a non-dextran backbone such as that disclosed by Frechet et al. could also be used in tissue imaging such as the imaging of sentinel lymph nodes with altered properties due to the different backbone used as a carrier for the detectable label.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 4, 7 – 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14, 19 – 22, 27 – 38, 46, 56 – 59 and 62 of copending Application No. 17/236,844 in view of Cope et al. (US 2015/0023876) and Frechet et al. (US 2011/0229550).
The claims of US’844 are drawn to compounds (claims 1 and 29) and methods of diagnosing using such compounds (claims 16 and 46) with a dextran backbone and that comprise one or more CD206 targeting moieties and one or more therapeutic or detection labels. The compounds are administered to a subject and the detection label is then detected (claim 14). L1 and L2 can be a linker as in instant claim 8 (claims 11 and 13) that can link A, either a therapeutic agent, detection label or H, to the compounds. 
The presence of 2+ mannose residues in a non-dextran backbone is not specifically claimed. Use of the compounds to image tissues such as sentinel lymph nodes is not claimed.
Cope et al. and Frechet et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer carriers as in US’153 as claimed or with the addition of receptor substrates such as mannose incorporated into the non-dextran backbone with a detectable moiety and then detecting that moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the use of the substrates for diagnosing requires administration of the compounds followed by detecting of the label at a predetermined location, which are analogous to the steps of the instant claims. Attachment of additional sugar residues such as the receptor substrate mannose or other monosaccharides via the hydroxyl residues of the terminal glucose residues will result in such resides being present at least one end of the dextran chain, resulting in the residues becoming part of the backbone as required by the instant claims. The addition of these residues allows for recognition by particular receptors of the substrate and, as indicated by Cope et al., can alter the properties of the carrier such as by enhancing the affinity of the dextran backbone for the CD206 receptor. Cope et al. discloses that backbones such as dextran with the addition of di-, oligo- or polysaccharide of mannose alone or in combination with the aforementioned residues in a linear or branched configuration can be used while Frechet et al. discloses that either dextran or mannan can be used as the polymer base for preparations that comprise bioactive agents that can be conjugated to the polymer chain such as imaging or diagnostic agents, just as in Cope et al. The different polysaccharides (e.g., mannan rather than dextran) will have different properties but are art recognized equivalents. Cope et al. discloses that three or more mannose residues can be provided to increase binding to CD206. Thus, use of a mannan with terminal and backbone mannose residues rather than a dextran would be reasonably expected to aid in binding of the detectable moiety containing molecule to improve the ability to diagnosis of CD206 expressing cell related disorders, which are those in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as inflammatory and auto-inflammatory diseases and infectious diseases as disclosed by Cope et al.
Tilmanocept with a dextran backbone can be used in sentinel node imaging of a subject at taught by Cope et al. and the person of ordinary skill in the art would reasonably expect that the compounds with a non-dextran backbone such as that disclosed by Frechet et al. could also be used in tissue imaging such as the imaging of sentinel lymph nodes. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618